Citation Nr: 1002809	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for a bilateral elbow 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for residuals of a 
bilateral ankle injury.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for depression, claimed 
as secondary to bilateral hand, elbow, shoulder, hip, and 
knee disorders, and residuals of a bilateral ankle injury.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, in which the RO denied service 
connection for each of the disabilities on appeal.  

In April 2009 the Board remanded the claims on appeal for 
further development.  That development has been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action 
on the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this appeal.  VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004)

In his August 2005 claim for service connection, the Veteran 
asserted that his claimed depression is secondary to 
bilateral hand, elbow, shoulder, hip, knee and ankle 
disabilities.  The RO sent the Veteran VCAA notice letters in 
November 2005 and June 2009.  While providing notice 
regarding the evidence and information necessary to grant 
direct service connection, neither of these letters informed 
the Veteran of the information and evidence necessary to 
establish service connection for depression on a secondary 
basis.  On remand, the Veteran should be furnished VCAA 
notice regarding his claim of entitlement to service 
connection for depression on a secondary basis.  
 
In regard to the claims for service connection for bilateral 
hand, elbow, shoulder, hip, knee, and ankle disorders, the 
Board notes that records of VA treatment dated from October 
1995 to June 2009 reflect complaints regarding and treatment 
for pain in the joints, with findings of gout, degenerative 
joint disease, and polyarticular inflammatory arthritis.  
During VA treatment in August 2005, the Veteran reported that 
he had to stop working due to degenerative joint disease.  
During VA treatment a few days later, he indicated that he 
had not worked for the past three years due to rheumatoid 
arthritis, and was in the process of filing for Social 
Security disability.  During VA treatment a few days later, 
he stated that he needed to be in court the following week 
regarding his Social Security application.  During VA 
treatment in December 2008, the Veteran reported that he was 
appealing the denial of Social Security Disability Income.  

While Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA 
records, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA 
records have not previously been associated with the claims 
file and may be pertinent to the claims on appeal these 
records should be requested.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

In regard to the claim for service connection for 
hypertension, the Board notes that, if a chronic disease, 
such as hypertension, is shown in service and at any time 
after service, that disease will be service connected.  38 
C.F.R. § 3.303(b) (2009).  According to VA schedular 
guidelines, the term hypertension means that the diastolic 
blood pressure is predominantly 90 or greater and isolated 
systolic hypertension means the systolic blood pressure is 
predominantly 160 or greater with diastolic pressure of less 
than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101 (2009).  

Service treatment records reflect that, in his March 1981 
report of medical history at enlistment, the Veteran reported 
high or low blood pressure.  It was explained that he had a 
history of high blood pressure, with no medication.  On 
examination, blood pressure was 140/88.  During treatment for 
migraine headaches in May 1981, the Veteran gave a history of 
high blood pressure but reported that he was not taking 
medication.  Blood pressure on that date was 130/78.  The 
assessment was migraine headache, questionable high blood 
pressure associated.  In April 1982, blood pressure was 
142/90, the physician noted that he needed to have his blood 
pressure retaken after waiting five minutes; it was then 
recorded as 140/80.  In September 1982, blood pressure was 
134/90.  Blood pressure in February 1983 was 130/80.  Blood 
pressure was 124/94 and 130/90 in September 1983.  Blood 
pressure was 130/90 and 110/60 in February 1984.  Blood 
pressure was 140/86 in May 1984 and 150/96 in January 1985.  
Blood pressure in October 1985 was 138/98 and 138/96.  In a 
February 1986 dental health questionnaire, the Veteran 
reported that he had high or low blood pressure.  Blood 
pressure in May 1986 was 128/68.  On examination prior to 
separation, in January 1987, blood pressure was 118/74.  In a 
February 1987 report of medical history, the Veteran reported 
high or low blood pressure.  The examiner noted a history of 
hypertension treated with diet and frequent blood pressure 
checks.  

Post-service records of VA treatment reflect current 
diagnoses of and treatment for hypertension.  In light of the 
numerous elevated blood pressure readings in service, and the 
February 1987 note of a history of hypertension, the Board 
finds that a VA examination is needed to obtain an opinion 
regarding whether hypertension was shown in service, or 
whether current hypertension is related to service.  

In addition, the Board notes that, during VA treatment in 
November 1999, the Veteran complained of severe pain in the 
ankles and feet.  He gave a history of fracturing both ankles 
and, in particular, fracturing the right ankle twice, 
reportedly in 1983.  The assessment was foot pain secondary 
to old fractures.  While this treatment record suggests a 
relationship between post-service complaints regarding the 
ankles and service, in particular, a reported 1983 right 
ankle fracture, the Board notes that this opinion appears to 
be based on an inaccurate and incomplete history.  In this 
regard, the Board notes that service treatment records are 
negative for ankle fractures; however, they reflect that, in 
September 1981, the Veteran presented with complaints of 
right ankle pain after falling down stairs.  There was slight 
swelling and full range of motion with pain.  The assessment 
was right ankle sprain.  In February 1983, the Veteran 
complained of twisting the right ankle while running.  
Examination of the right foot revealed no swelling or 
discoloration.  In June 1985, the Veteran complained of a 
sore right ankle for three days, after someone stepped on it 
while playing basketball.  The assessment was sore ankle 
secondary to trauma.  Despite these complaints regarding the 
right ankle during service, on examination prior to 
separation, in January 1987, clinical evaluation of the feet, 
lower extremities, and musculoskeletal system was normal.  
Further, the medical resident who evaluated the Veteran in 
November 1999 did not discuss his more recent history of 
right ankle sprains in October 1995 and August 1997.  

The Board is not obliged to accept an opinion based on 
inaccurate medical history. See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  Nevertheless, in light of the November 
1999 VA treatment record, and the fact that the claim for 
service connection is being remanded to obtain outstanding 
SSA records, the Board finds that a VA examination to obtain 
a medical opinion, based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale, would be helpful in 
resolving the claim for service connection for residuals of a 
bilateral ankle injury.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises him of the 
information and evidence necessary to 
substantiate a claim for service 
connection for depression on a secondary 
basis.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities on appeal, since June 2009.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should obtain from the SSA 
a copy of any decision regarding the 
Veteran's claim(s) for disability 
benefits pertinent to the claims on 
appeal, as well as copies of all medical 
records underlying those determinations.  

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his claimed hypertension.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should express an opinion as to whether 
hypertension (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not, (c) 
had its onset in or is otherwise 
medically related to the Veteran's 
service.  In rendering this opinion, the 
examiner should specifically consider and 
address the elevated blood pressure 
readings during service, and the February 
1987 diagnosis of a history of 
hypertension.  

The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any bilateral ankle disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current ankle 
disability.  In regard to any diagnosed 
ankle disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the current 
ankle disability was incurred or 
aggravated as a result of active service.  
In rendering this opinion, the examiner 
should consider and address the in-
service and post-service findings of 
right ankle sprain.    

The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim(s).

7.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


